Citation Nr: 1016708	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
70 percent disabling.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran's wife and his son


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1943 to February 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In January 2010, the Veteran's wife and his son presented 
sworn testimony before the undersigned Acting Veterans Law 
Judge (VLJ) on behalf of the Veteran via videoconferencing 
equipment.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that 
the issues of entitlement to an increased disability rating 
for service-connected PTSD, currently evaluated 30 percent 
disabling and bilateral hearing loss, currently evaluated 70 
percent disabling, as well as entitlement to SMC based on the 
need for regular aid and attendance must be remanded for 
additional evidentiary development.

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 30 percent disabling.

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates 
diagnoses of dementia and a cognitive disorder, no origin 
specified (NOS), which he is not currently service-connected 
for.  See a January 2009 VA mental health evaluation report; 
see also the June 2008 VA examination report.  Moreover, the 
medical evidence of record indicates that the Veteran 
suffered a hemorrhage stroke in March 2008, and received 
follow-up treatment.  See, e.g., a VA treatment record dated 
April 2008.
 
It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In this case, the evidence of record specifically associates 
the Veteran's impaired thought processing and communication 
as secondary to his cognitive disorder, NOS, and his 
hallucinations to his dementia.  See the June 2008 VA 
examination report; see also a July 2008 VA mental health 
evaluation report.  However, the medical evidence in the 
instant case does not differentiate between any other 
symptomatology associated with the Veteran's PTSD and that 
resulting from the cognitive disorder, NOS, dementia, and 
hemorrhage stroke.  Further, no mental health professional 
has attempted to distinguish between said symptomatology.  
Notably, the Veteran was afforded a VA examination in April 
2009.  However, the VA examiner reported that the Veteran 
could not answer any questions due to his severe hearing 
loss, and the examiner was therefore unable to communicate 
with the Veteran.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
Specifically, as discussed above, the Board is precluded from 
differentiating between symptomatology attributed to service-
connected disability and non service-connected disability in 
the absence of medical evidence which does so.  See 
Mittleider, supra.  For this reason, the case must be 
remanded for a medical examination and opinion which 
differentiates between the symptomatology associated with the 
Veteran's service-connected PTSD and non-service connected 
disabilities, to the extent possible.  See Charles v. 
Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient medical evidence to decide the claim].

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
70 percent disabling.

There is a VA audiological consultation dated in January 2009 
which suggests that an audiogram of the Veteran was taken.  
While the report states that hearing sensitivity could not be 
accurately evaluated, the report also states that an 
"audiogram is available under <Tools> <Audiogram>."  
However, an audiogram has not been associated with the 
Veteran's claims folder.  Although a request for this 
audiogram was made by a decision review officer (DRO), no 
response to that request appears to have been provided.  
Inasmuch as VA is on notice of the potential existence of 
additional relevant VA records, the records of this treatment 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  



3.  Entitlement to special monthly SMC based on the need for 
regular aid and attendance.

The Veteran contends that he is entitled to SMC based on a 
need for regular aid and attendance due to the service-
connected PTSD, bilateral hearing loss, and tinnitus.

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance. Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2009).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  See 38 C.F.R. § 3.352(a) 
(2009).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the Veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  See Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

With regard to the need for aid and attendance, the Veteran 
unquestionably has significant problems which cause him to 
require help in the activities of daily living and render him 
housebound.  Specifically, in a June 2008 VA Aid and 
Attendance examination report, the VA examiner indicated that 
the Veteran requires the daily personal health care services 
of a skilled provider without which the Veteran would require 
hospital, nursing home or other institutional care.  However, 
it appears that the VA examiner may have based the opinion 
exclusively on the Veteran's nonservice-connected cognitive 
disorder, NOS, as the examiner reported that the Veteran's 
PTSD symptoms could not be assessed.  Similarly, the 
Veteran's physician reported in the April 2008 claim for SMC 
that due to the Veteran's hemorrhage stroke in March 2008, he 
requires assistance with all personal care, to include 
household chores such as laundry, shopping for food, washing 
dishes, preparing meals, dressing, and grooming.  Finally, 
the April 2009 VA examiner reported that the Veteran needs 
aid and attendance "but you could not justify it on the 
basis of [PTSD]."

Although the competent medical evidence of record indicates 
that the Veteran's need for aid and attendance is at least 
related in part to his nonservice-connected cognitive 
disorder, NOS, and his hemorrhage stroke in March 2008, there 
is no medical opinion of record which addresses the effect of 
the Veteran's service-connected bilateral hearing loss and 
tinnitus (either alone, or in combined with PTSD) on his need 
for aid and attendance.  The Board notes that the Veteran's 
hearing loss disability is significant and is rated as 70 
percent disabling.  Indeed, the Veteran's wife testified that 
his service-connected hearing loss and tinnitus are 
significant contributing factors to his current condition and 
have affected his ability to recover from his stroke.  See 
the January 2010 Board hearing transcript, page 19.  Although 
the April 2009 VA examiner noted the Veteran's significantly 
impaired hearing, he did not address the effect of the 
hearing loss and tinnitus on the need for aid and attendance.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin, supra.  A medical 
examination and opinion must be obtained which addresses the 
effect of the Veteran's service-connected bilateral hearing 
loss, tinnitus, and PTSD on his need for aid and attendance.  
See Charles, McLendon, both supra; see also 38 C.F.R. 
§ 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims of 
entitlement to an increased disability 
rating for service-connected PTSD and 
bilateral hearing loss as well as 
entitlement to SMC based on the need 
for aid and attendance.  Based on his 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  
Regardless of whether or not the 
Veteran responds, the RO should request 
the audiogram from the January 2009 VA 
audiological evaluation.  If such 
audiogram is not available, the record 
should so indicate.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.
        
2.	The Veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
his service-connected PTSD.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction 
with the examination.  

The examiner should describe all 
symptoms and functional impairment 
resulting from the Veteran's PTSD.  To 
the extent possible, the examiner 
should distinguish the manifestations 
of the service-connected disability 
from those that are attributable to non 
service-connected disability, such as 
residuals of a stroke and/or dementia.  
The examiner should provide a global 
assessment of functioning score based 
on the service-connected disability 
together with an explanation of what 
the score represents in terms of his 
psychological, social, and occupational 
functioning.

The examiner must also state whether 
the Veteran's service-connected PTSD 
more nearly approximates a disability 
characterized by:

a.  Occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability 
to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal); 

b.  Occupational and social 
impairment with reduced 
reliability and productivity; 

c.  Occupational and social 
impairment with deficiencies in 
most areas, such as work, family 
relations, judgment, thinking, or 
mood; or

d.  Total occupational and social 
impairment.

The examiner should indicate in his/his 
report whether or not the claims file 
was reviewed.  A rationale for all 
opinions expressed should be provided.  
If any opinion cannot be made without 
resort to speculation, the examiner 
should so state with supporting 
rationale.    A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

3.	The RO should then make arrangements 
for the Veteran to be afforded a VA Aid 
and Attendance examination for the 
purpose of addressing the effect of the 
Veteran's service-connected bilateral 
hearing loss, tinnitus, and PTSD on his 
need for aid and attendance.

The examiner should indicate in his/his 
report whether or not the claims file 
was reviewed.  A rationale for all 
opinions expressed should be provided.  
If any opinion cannot be made without 
resort to speculation, the examiner 
should so state with supporting 
rationale.    A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

4.	Thereafter, the claims for an increased 
disability ratings for PTSD and 
bilateral hearing loss as well as 
entitlement to SMC must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought 
by the Veteran in connection with this 
claim, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L.WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

